DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on April 12, 2022 is acknowledged.
Claims 39-43, 46, 50, 64, and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 12, 2022.
Information Disclosure Statement
The IDS received on April 29, 2020; August 28, 2020; May 24, 2021; and June 10, 2021 are proper and are being considered by the Examiner.
Drawings
The drawings received on January 27, 2020 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 28, 32, and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is indefinite because it is an improper multiple dependent claim.  A claim must refer to another claim in an alternative.  Claim 26 presently incorporates limitations from two different parent claims simultaneously (i.e., claims 1 and 24).
In addition, claim 26 recites the limitation, “the 3 to 15 bases” by relying on the parent claim 24, but claim 24 has been amended to remove recitation to this limitation. Therefore, the subject-limitation lacks a proper antecedent basis.
Claims 28 and 32 recite limitations following the phrase, “such as”.  Any limitation following the phrase, “such as” renders the claim indefinite because it is unclear whether these limitations are actively required or not.
Claim 78 refers to “the single stranded oligonucleotide”.  Claim 78 depends from claim 16, which also depends from claim 1.  There are three separate single-stranded oligonucleotides, first, second, and a single stranded oligonucleotide to which the second oligonucleotide anneals to.  It is unclear to which of the three oligonucleotides, “the single stranded oligonucleotide” is referring.
For the purpose of prosecution, the oligonucleotide to which the second oligonucleotide probe is bound is assumed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 8, 9, 13, 16, 18, 20, 24, 26, 28, 31-34, and 75-80 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, G.T. (EP 0 497 272 A1, published August 5, 1992; IDS ref) in view of Spargo et al. (Springer Second Edition, Vol. 2, pages 356-366, January 2000) in view of Belousov et al. (US 2018/0127815 A1, published May 10, 2018, priority March 2013) and Maples et al. (WO 2009/012246 A2, published January 2009, IDS ref).
With regard to claim 1, Walker teaches a method of amplifying a single stranded target nucleic acid of define sequence in a sample (“method of a target nucleic acid … in a sample”, page 4, lines 28-29; “[i]n the presence of a single stranded target fragment, a primer will bind to its complementary target strand”, page 5, lines 7-8), the method depicted in Figure 1 (reproduced below):


    PNG
    media_image1.png
    629
    601
    media_image1.png
    Greyscale
As seen, the method comprises the step of: a) contacting the sample with: i) a first oligonucleotide primer wherein said first primer comprises in the 5’ to 3’ direction one strand of a restriction enzyme recognition sequence and a cleavage site (see CCGGG and the location of cut marked) also “primer has a sequence at the 5’ end which is a recognition sequence for a restriction endonuclease”, page 4, lines 34-35), a second primer comprising in the 5’ to 3’ direction one strand of a restriction enzyme recognition sequence and cleavage site and a region that is capable of hybridizing to the reverse complement of a second hybridization sequence upstream of the first hybridization sequence in the target nucleic acid (“method also can function with two primers wherein one primer will bind to one strand of a target sequence and the other primer will bind to the complementary strand of the target sequence … each reaction product can function as a ‘target’ for the other primer.  In this manner, amplification proceeds logarithmically”, page 5, lines 18-21; see Example 2, “[t]his example illustrates SDA using a synthetic single stranded DNA sequence … Primers for strand displacement amplification using the restriction enzyme HincII … were synthesized … primer sequences used were: SE[Q] ID NO: 5 and 6”, page 9, lines 40-45; also, “SEQ ID NO: 4 was diluted into 0.3 M of the primers (SEQ ID NO: 5 and SEQ ID NO: 6 … mixture was … placed at 37oC”, page 9, lines 51-53);
      ii) a strand displacement DNA polymerase (“mixture comprising (a) a nucleic acid polymerase”, page 4, lines 31-32; “[p]olymerases useful in this method include … Bst polymerase … Phi29 DNA polymerases …”, page 7, lines 41-46); iii) dNTPs (“mixture comprising an excess of all four deoxynucleotidetriphosphates”, page 6, lines 4-5); iv) one or more modified dNTP (“wherein at least one of which is substituted … should be modified that it will inhibit cleavage in the strand containing the substituted deoxynucleotides”, page 6, lines 5-9); v) a first restriction enzyme that is not a nicking enzyme (these are restriction endonucleases, see above), but is capable of recognizing the recognition sequence of the first primer and cleaving only the first primer strand of the cleavage site when said recognition sequence and the cleavage site are double-stranded, the cleavage of the reverse complementary strand being blocked due to the presence of one or more modifications incorporated into said reverse complementary strand by the DNA polymerase using the one or more modified dNTP (see above figure wherein thiolCTP is incorporated to the reverse complement generated against the primer’s restriction recognition and cleavage site; also, “substituted deoxynucleotidetriphosphate should be modified such that it will inhibit cleavage in the strand containing the substituted deoxynucleotides but will not inhibit cleavage on the other strand”, page 6, lines 7-9), to produce without temperature cycling in the presence of said target nucleic acid amplification product (see above figure, also, “additional feature of this method is that it does not require temperature cycling”, page 7, line 49);
b) detecting the presence of the amplified products wherein the presence of the detection species indicates the presence of the target nucleic acid in said sample, involving a labeled oligonucleotide probe which anneals to the amplified product (“presence of the amplified target then can be detected by any number of methods”, page 8, lines 30-46; “[t]o detect the reaction products, a pBR322 specific detection probe, SEQ ID NO: 3, was prepared and was labelled … amplified … samples were mixed with 2 l of … labeled detection probe”, page 9, lines 12-14).
With regard to claim 8, the modified dNTP is an -thiol dNTP (see above Figure).
With regard to claim 9, the artisans disclose the use of a reverse primer which also comprises a restriction enzyme recognition/cut site that are the same as the primer discussed above.
With regard to claim 28, the target nucleic acid is a single-stranded DNA or RNA (see page 5, line 27; also page 4, line 38).
With regard to claim 32, the sample is from blood (“sample may be isolated from any material suspected of containing the target nucleic acid sequence … blood”, page 5, lines 34-36).
While Walker teaches a method of performing an SDA from a single-stranded target nucleic acid with two primers, each of which comprising a 5’ portion restriction enzyme recognition/cut site and a 3’ target specific portion, by contacting the single-stranded target nucleic acid with the primers and a strand displacement polymerase, dNTP/modified dNTPs and a restriction enzyme, generating a plurality of amplification products, the artisan does not explicitly teach all possible means of detecting the amplification products.
Consequently, Walker does not teach that the amplified product is detected with two oligonucleotides, one (i.e., first oligonucleotide) of which anneals to a portion of the amplified product which is attached to a moiety permitting detection and another one (i.e., second oligonucleotide) which is bound to a solid substrate/material, in a solid-phase detection.  By the same, Walker does not teach that these oligonucleotides are blocked at their 3’ ends.
As a result, Walker fails to teach additional attributes such that oligonucleotide probes may not being cleavable by the enzymes which were previously used (claim 3), by phosphorothioate linkages (claims 75 and 76), or that the oligonucleotides have additional regions (claim 5), or that the moiety permitting detection is colorimetric or fluorometric dye (claim 13), wherein the colorimetric signal is produced using carbon or gold (claim 20), or the fluorometric dye is attached via biotin (claim 77).
Walker does not teach that the amplification is detected by lateral flow (claim 18) wherein the 2nd oligonucleotide is immobilized to the solid surface by hybridization to another nucleic acid (claim 79) which has three or more repeat copies of 2 to 4 base DNA sequence motif (claim 78).
Walker does not teach all possible sequences of the first and second primers nor their separation distances such as 0 to 15 bases (claim 24), 3-15 bases (claim 80), or the targeted portion of the amplicon (claim 26).
Walker does not explicitly teach that two or more different targets can be amplified (claim 31), or that the target nucleic acid is viral or bacterial (claim 33), such as HIV, RSV, herpes, as recited in claim 34).

    PNG
    media_image2.png
    465
    596
    media_image2.png
    Greyscale
Belousov et al. teach a method of performing an SDA amplification reaction to generate an amplification product, wherein the amplified products are detected via use of two oligonucleotides, each of which annealing to a specific portion of the amplification product as depicted in their Figure 1, reproduced below with added annotations):
As seen, the amplification product is annealed to a “chimeric pDNA-DNA probe” that anneals to a portion of the target nucleic acid (thus equivalent to the 2nd oligonucleotide of the claim) and the 1st oligonucleotide anneals to a region adjacent to the 2nd oligonucleotide.
Therefore, the first oligonucleotide disclosed by Belousov et al. is capable of hybridizing to a first single stranded detection sequence within the amplification product and which is attached to a moiety that permits its detection (SA and blue-PS), and the second oligonucleotide probe is capable of hybridizing to a second single stranded detection sequence upstream or downstream of the first single stranded detection sequence within the amplification product and is attached to a solid material (solid line).
With regard to claim 3, Belousov et al. teach that the second oligonucleotide is blocked as it contains hexaethylene glycol modification (Q14, see Table 1, and section [0080]).
With regard to claim 5, Belousov et al. teach that the 2nd oligonucleotide comprises additional sequences at the 5’ end that can be extended (see Table 1, section [0080], “pDNA Capt[ure] Probe sequence).
With regard to claims 13 and 77, Belousov et al. teach that the moiety that permits detection is a colorimetric dye or a moiety that is capable of attachment of a colorimetric dye (1st oligonucleotide is coupled to a biotin which attached to a detectable dye (“blue-dyed polystyrene nanoparticles”, section [0083]).
With regard to claim 16, Belousov et al. teach that the moiety that permits the attachment of the second oligonucleotide probe to a solid material is a single-stranded oligonucleotide (see Figure 1 above, “capture pDNA”).
With regard to claims 18 and 79, Belousov et al. teach that the detection is via nucleic acid lateral flow (“amplified nucleic acid can be detected by a variety of state of the art methods including … lateral flow”, section [0011]).
With regard to claim 78, the pDNA Capture probe sequence comprises the sequence (TTTTTTTTC), which is 4 repeating units of “TT”.
With regard to claim 20, the calorimetric signal uses a polystyrene which comprises carbons.
With regard to claims 33 and 34, Belousov et al. teach that the target nucleic acid is from viral (“nucleic acid targets may be double stranded or they may be single stranded, such as RSV virus”, section [0008]).

    PNG
    media_image3.png
    1186
    800
    media_image3.png
    Greyscale
Maples et al. teach a method of generating a plurality of amplification products, as reproduced below (Figure 33):
As shown, a single-stranded target is annealed to by a first primer (T2) which comprises a 5’ region which contains a restriction enzyme recognition site and a cleavage region, and a 3’ region that is target specific; and a second primer which anneals to the first primer extended construct (step 4a), the resulting structure is amplified to produce amplified cleaved products similar to those produced by Walker (see products 4a at the bottom).
	As also seen, the first and second primers are separated by a small number of base pairs, wherein in fact, Maples et al. teach that this separation, called, “spacer region”:
“spacer bases are shown in for example, Figure 30, where they are indicated as the section of the target sense and antisense sequences between the 3’ ends of the forward and reverse templates, also indicated within the ‘spacer region’” (page 32, lines 10-12)
“certain embodiments, there are 2 spacer bases [within the spacer region] … there are 3 spacer bases … number of bases is 1, 2, 3, 4, or 5” (page 32, lines 16-20)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walker with the teachings of Belousov et al. and Maples et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Walker already teaches a method of performing a single-strand displacement amplification (SDA) on a single-stranded nucleic acid with a first and second primers, each of which comprising a restriction enzyme recognition site and a cleavable site, wherein the first primer is extended in the presence of dNTPs and modified dNTPs.  The resulting construct is then annealed to by the second primer, resulting in a double-stranded construct with ends having double-stranded regions with a restriction enzyme recognition site and a cleavage region.  Because the first and the second primers were extended with at modified dNTPs (i.e., -thiol dNTP) which rendered the extended construct impervious to restriction cleavage, treatment with a restriction enzyme only cleaves the 5’ regions of the primers on which the cleavage region is found.  The artisan teaches that this process is cycled using a strand displacement DNA polymerase and the resulting amplicons are detected by a wide array of means:
“invention further relates to methods for the separation and/or detection of reaction products generated by the above-described method … separation comprises magnetic separation, membrane capture and capture on solid supports.  In each method, a capture moiety may be bound to a magnetic bead, membrane or solid support.  The beads, membrane or solid support then can be assayed for the presence or absence of reaction products.  An example of a capture moiety includes a nucleic acid sequence complementary to the reaction products produced and an antibody directed against a receptor incorporated into the primer or reaction product.  The separation system may or may not be coupled to a detection system” (page 4, lines 39-46, Walker)
Therefore, one of ordinary skill in the art would have had a reasonable expectation of success at detecting the amplification products produced from the method of Walker by any prior art known means, such as capturing them on solid support via capture nucleic acids (see above).
Belousov et al. teach a well-known method of detecting amplification products by lateral flow mechanism, wherein the target nucleic acid being detected is detected by “sandwiching” the target nucleic acid between a solid-support immobilized capture nucleic acid and a detector nucleic acid comprising a visible detection moiety.
One of ordinary skill in the art would have recognized that combining the teachings of Walker and Belousov et al. to detect the amplification product via a lateral flow mechanism would have yielded the same predictable outcome of visible detection of amplification products of Walker, especially given that Belousov et al. also produced their amplification products and detected them via a lateral flow mechanism.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
With regard to the separation of the first and second primers employed by Walker, while the artisan did not explicitly teach that any separation would have worked, the artisans did disclose a particular embodiment of detecting a single-stranded DNA target (SEQ ID NO: 4) with a first primer of SEQ ID NO: 5 and a second primer of SEQ ID NO: 6 (see page 9, Example 2), wherein the two primers align to the target nucleic acid according to the below separation:
SEQ ID NO: 4  1   ACCCTGTGGAACAC  14
                  ||||||||||||||
SEQ ID NO: 5  20  ACCCTGTGGAACAC  33

SEQ ID NO: 4  49  CTGAGTGATTTTTC  62
                  ||||||||||||||
SEQ ID NO: 6  35  CTGAGTGATTTTTC  22
	
As shown above, the 3’ ends of the two primers are separated by around 16 base pairs (49 minus 33 nucleotide position on SEQ ID NO: 4).
	While the single disclosed example did not explicitly teach a spacer region of 0-15 or 3-15, such distance would have been a variable which one of ordinary skill in the art would have optimized for a particular assay.  Indeed, such a purview of the artisan is evidenced by Maple et al. who explicitly teach a spacer distance of 0-5 bases (see above).  Therefore, the separation distance and their determination are deemed obvious in view of the purview of the ordinarily skilled artisan for the motivation to optimize the detection assay for a particular target.
	With regard to detecting more two or more target nucleic acids in the sample, such would have been an obvious implementation for the purpose of increasing the detection throughput.  Doing so would not have been beyond the skill level of the artisan given that the specificity of the amplicons produced in the method of Walker depended on the first and second primers, and the art surrounding amplifying and detecting multiple target nucleic acids have been well-established for decades.
	With regard to the blocking of the 3’ ends of the oligonucleotide probes involved in the detection (not amplification), doing so would have been obvious to one of ordinary skill in the art because the point of using the oligonucleotide probes in a lateral flow assay is to bind and detect the amplicons flowed thereto, not to extend upon them.  Therefore, blocking the 3’ ends of the oligonucleotides would have ensured that either one of the oligonucleotides would not be displaced by extension of the other oligonucleotide by their 3’ end, as doing so would have resulted in the loss of binding of the amplicon (to the surface) or the loss of the oligonucleotide comprising the detectable moiety.
	Similar rationale is applied for rendering the oligonucleotides impervious to cleavage by incorporating means known in the art such as backbone modification of phosphorothioate linkages.  One of ordinary skill in the art would have been motivated to render the oligonucleotide impervious to cleavage because their cleavage would have resulted in the same loss of immobilization to the surface, or the loss of the detectable moiety associated with the detection oligonucleotide.
For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Walker, G.T. (EP 0 497 272 A1, published August 5, 1992; IDS ref) in view of Spargo et al. (Springer Second Edition, Vol. 2, pages 356-366, January 2000) in view of Belousov et al. (US 2018/0127815 A1, published May 10, 2018, priority March 2013) and Maples et al. (WO 2009/012246 A2, published January 2009, IDS ref), as applied to claims 1, 3, 5, 8, 9, 13, 16, 18, 20, 24, 26, 28, 31-34, and 75-80 above, and further in view of Wang et al. (Analytical Chemistry, 2003, vol. 75, pages 3941-3945).
The teachings of Walker, Belousov et al. and Maples et al. have already discussed above.
As set forth above, Walker does not teach every possible prior art known detection means which could be employed to detect their amplification product.

    PNG
    media_image4.png
    338
    513
    media_image4.png
    Greyscale
Wang et al. teach a method of detecting DNA via change in electrical signal (i.e., voltammetry).
As shown in Figure 1 (left), target nucleic acid is bound to an oligonucleotide which is immobilized to an Au electrode, and the other end of the target nucleic acid bound to another oligonucleotide probe which comprises an Au label with Fe molecules.  The resulting detection structure results in the change in electrical signal which is reflected in the cyclic voltammetry (see Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walker, Belousov et al. and Maples et al. with the teachings of Wang et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
As already discussed above, Walker already expressed and suggested that their SDA amplification product could be detected on solid surface via any prior art known means.  Also, Belousov et al. already taught a method of detecting an amplification product on a solid surface by a “sandwich” hybridization between an immobilized oligonucleotide which anneals to one portion of the amplicon while another oligonucleotide comprising a detectable moiety is annealed to another portion of the amplicon.  While Belousov et al. employed a visible dye, said one of ordinary skill in the art would have recognized that other prior art known means would have produced the same outcome of detectable signal in the form disclosed by Wang et al.
As shown above, the detection structure is the same as that of Belousov et al. (two oligonucleotides annealing to the target nucleic acid) except that the detection means is via electrical signal change.
Therefore, one of ordinary skill in the art would have had a reasonable expectation of success at employing another well-known form of detecting nucleic acids for detecting the amplicons produced by the combination of Walker, Belousov et al. and Maples et al.
Therefore, the invention is deemed prima facie obvious.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3, 5, 8, 9, 13, 14, 16, 18, 20, 24, 26, 31, 33, 34, and 76 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3, 5, 8, 9, 13, 14, 16, 18, 20, 24, 26, 31, 33, 35, and 50 of copending Application No. 17/059,927 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	Instant claim 1 and claim of 1 of the reference application both claim a method for detecting the presence of a single stranded target nucleic acid of defined sequence in a sample involving a first and second oligonucleotide primers, each of which, going from 5’ to 3’ direction, comprising a restriction enzyme recognition sequence and a cleavage site and a region that is capable of hybridizing to a first and second hybridization sequence of a target nucleic acid, wherein the primers are extended with one or more modified dNTPs, followed by the treatment with a first and second restriction enzymes which cleave the cleavage sites of the primer extended constructs while leaving the reverse complementary strands in tact due to the incorporation of the modified dNTPs therein, utilizing a non-temperature cycling conditions with a strand displacement polymerase, wherein the now single-stranded regions of the duplexes anneal to a first and second oligonucleotide probe which are blocked at their 3’ ends (to prevent extension), wherein the first oligonucleotide is attached to a moiety that permits detection and the second oligonucleotide being attached to a solid material or a moiety that permits attachment to a solid material, and detecting the detector species.
	While the claim 1 of the reference application recites that the detection is a “differential detection”, the different detection would necessarily result as the first and second oligonucleotides will anneal to their particular target sequences produced in the amplification and cleavage steps and therefore, there is not perceived differences in scope between the two claimed methods.
With regard to instant claim 3, it is verbatim to claim 3 of the reference application.
With regard to instant claim 5, it is verbatim to claim 5 of the reference application.
With regard to instant claim 8, it is verbatim to claim 8 of the reference application.
With regard to instant claim 9, it is verbatim to claim 9 of the reference application.
With regard to instant claim 13, it is verbatim to claim 13 of the reference application.
With regard to instant claim 14, it is verbatim to claim 14 of the reference application.
With regard to instant claim 16, it is verbatim to claim 16 of the reference application.
With regard to instant claim 18, it is verbatim to claim 18 of the reference application.
With regard to instant claim 20, it is verbatim to claim 20 of the reference application.
With regard to instant claim 24, it is verbatim to claim 24 of the reference application.
With regard to instant claim 26, it is verbatim to claim 26 of the reference application.
With regard to instant claim 31, it is verbatim to claim 31 of the reference application.
With regard to instant claim 33, it is verbatim to claim 33 of the reference application.
With regard to instant claim 34, it is verbatim to claim 351 of the reference application.
With regard to instant claim 76, it is verbatim to claim 50 of the reference application.
Therefore, claims of the instant application are the same as the claims of the reference application.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28, 32, 75, and 77-80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 and 32, and 1, 3, 5, 8, 9, 13, 14, 16, 18, 20, 24, 26, 31, 33, 35, and 50 of copending Application No. 17/059,927 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claims 28 and 32, claims 28 and 32 overlap in the breadth and therefore are obvious over each other.
With regard to instant claims 75 and 77-80, rendering the probes resistant to cleavage, or the moiety attachment via biotin, or types of target DNA sequence being detected, and separation of the first and second target annealing regions, these limitation are deemed obvious because one of ordinary skill in the art would have been naturally motivated to render the oligonucleotides resistant to cleavage as they were required to be annealed to the single-stranded regions of the target nucleic acids in order to bind a detectable moiety and become immobilized to a solid surface, which could not be performed had they also been cleavable.  In addition, the use of biotin for linking detectable moieties have been well established in the art of molecular diagnostics, and therefore such would have been an obvious combination of prior art known means which would have yielded a predictable outcome.  With regard to the distance of the first two target regions to which the first and second primers bind, one of ordinary skill in the art would have also had a reasonable expectation of success that any distance would have resulted in the necessary structure so long as the distance did not affect the polymerase to generate the required structures of claim 1(a).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 21, 2022
/YJK/
	

  			
	
	
	
	
	













    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Instant claim 34 has the same breadth resulting from claims 34 and 35 (claim 35 depends from claim 34).